DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claim 1, the generic placeholder “raised members” is considered invoking a means plus function since the generic placeholder is not modified by sufficient structure. The rails taught in paragraph 55 of the specification is considered sufficient structure for the raised member.
Regarding claim 9, the generic placeholder “raised members” is considered invoking a means plus function since the generic placeholder is not modified by sufficient structure. The rails taught in paragraph 55 of the specification is considered sufficient structure for the raised member.
Regarding claim 12, the generic placeholder “raised members” is considered invoking a means plus function since the generic placeholder is not modified by sufficient structure. The rails taught in paragraph 55 of the specification is considered sufficient structure for the raised member.
The remaining depending claims 2-8, 10-11, and 13-18 do not recite sufficient structure for the generic placeholder “raised members” and are considered invoking a means plus function. 
The first and second modules cited in claims 1, 9, and 12 are no longer considered invoking a means plus function since they recite sufficient structure (tub, platform, and framework). The dependent claims are not considered invoking a means plus function since claims 1, 9 and 12 recite sufficient structure for the first and second modules. 

Allowable Subject Matter
Claims 1-18 are allowed. Regarding claim 1, the prior art does not teach or fairly suggest a system for producing one or more fluid mixture with the combination of the first module comprising a portable support platform, a tub, one or more raised members, a second module comprising a framework with one or more dry additive storage containers secured to the framework, with the raised members supporting the second module apart from the tub in a stacked configuration. Regarding claim 9, the prior art does not teach or fairly suggest a system for producing one or more fluid mixture with the combination of the first module comprising a portable support platform, a tub, one or more raised members, a second module comprising a framework with one or more dry additive storage containers secured to the framework, with the raised members, and the conduit/basin configuration. Regarding claim 12, the prior art does not teach or fairly suggest a system for producing one or more fluid mixture compositions with the combination of the tub, platform, main line, discharge, mixer and discharge configuration.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANSHU BHATIA/Primary Examiner, Art Unit 1774